HORNBECK, J.
concurs.
I concur in the judgment of affirmance, but am of opinion that the indictments charge the defendants, other than the Gas Company, as principals and not as aiders and abettors, and further that the bills of particulars do not require the conclusion that the defendants, other than the Gas Comp'any, in committing the acts set out were aiders and abettors.
The facts set forth in the bills of particulars are not sufficient to require the conclusion that the defendants, other than the Gas Company, caused the false bills to be presented for collection or that they received payment thereon. The bills of particulars respecting this essential of proof depend upon legal conclusions instead of averments of fact from which the essential inferences must be drawn. If the dilution of the gas or the placing of the diluted gas in the main of the Gas Company were offenses under the law, then clearly the bills of particulars, sufficiently aver the commission of these' acts. But these acts, if true, are not criminal offenses.
BARNES, P. J., concurs in concurring opinion.
Decided March 30, 1944.